Beasley, Judge,
dissenting.
Appellant’s first motion to recuse accompanied by his own affidavit was filed on the basis that the judge’s impartiality “might reasonably be questioned” because court records revealed that while he was district attorney of Clayton County he prosecuted cases in which he frequently utilized Clayton County police officers as witnesses and investigators; that in one of these cases he sought a restraining order to prevent continuation of rock concerts at Lake Spivey Amusement Park; that in another case he sought to restrain the operation of bingo games; and that since appellant offered pool tables, video games and occasional rock concerts at his lounge, reasonable persons could well believe that he had no chance for a fair trial before a judge who as district attorney had been so extensively involved with the defendants in the plaintiff’s action. The judge denied the motion, finding that it was not timely filed and was insufficient as a matter of law to authorize recusal.
After undertaking discovery, appellant filed a second motion to recuse and affidavit against the judge, asserting essentially the same grounds and also challenging the judge’s impartiality due to his past close professional, political and personal association with the defendant Director of Police Service, who had been his chief investigative assistant when the judge was district attorney. The second motion was also denied on the ground that the facts alleged were insufficient to authorize recusal.
The only ground pertinent is whether the judge’s impartiality might reasonably be questioned. See Birt v. State, 256 Ga. 483 (4) (350 SE2d 241) (1986); Moon v. State, 154 Ga. App. 312 (4) (268 SE2d 366) (1980).
USCR 25.2 (253 Ga. 841) is a restatement of the principles set forth in State v. Fleming, 245 Ga. 700, 702 (1) (267 SE2d 207) (1980). OCGA § 15-1-8 and Canon 3 C of the Code of Judicial Conduct (251 Ga. 897, 900) also establish the grounds for disqualification of a judge. The commentary following subsection (1) (b) of Canon 3 pinpoints the heart of the matter here when it refers to the judge’s prior activities and associations as a lawyer which “might reasonably” raise question as to impartiality in the current proceeding. Canon 2 (251 Ga. 897) likewise provides that judges must avoid all “appearance of impropriety.” Thus “[i]t is not necessary that there be shown ‘any actual impropriety on the part of the trial court judge. The fact that his impartiality “might reasonably be questioned” suffices for his disqualification.’ King v. State, 246 Ga. 386, 390 (7) (271 SE2d 630) (1980).” Birt v. State, 256 Ga. 483, 486, supra. Accord Isaacs v. State, 257 Ga. 126 (355 SE2d 644) (1987).
The conundrum posed by a motion to recuse is, in effect, whether a judge can judge himself. In cases where a judge’s impartiality might *743reasonably be questioned, which question embraces subjective rather than merely objective facts, he cannot. Whether his past relationships as alleged would affect his impartiality in the eyes of the parties and of the public would be difficult, if not impossible, for him to judge from a distance.
Decided July 7, 1988.
James T. Patterson, Sr., pro se.
Gary H. Brakefield, for appellees.
The Supreme Court in Isaacs has determined that a challenged judge’s “efforts at defending himself against a motion to recuse [himself] will inevitably create an appearance of partiality [in that] ... he becomes an adversary of the movant for recusal. ... We recognize that judges may be sorely tempted to respond to motions to recuse which they perceive as gratuitously defamatory. We also recognize that a judge who actively resists recusal may be fully capable of evenhandedly presiding if the motion is denied. Nevertheless, we think that these factors are heavily outweighed by the necessity of preserving the public’s confidence in the judicial system.” Id. at 128.
The facts alleged in appellant’s motions and affidavits, taken in the context of the nature of his lawsuit, are legally sufficient to raise at least plausibly an appearance of impropriety so as to require the trial judge to assign the motion to another judge for a hearing and ruling on the matter. Isaacs, supra; Birt, supra at (3) and (4). Compare Bouldin v. State, 179 Ga. App. 394 (2) (346 SE2d 871) (1986); Stevens v. Morris Communications Corp., 170 Ga. App. 612 (317 SE2d 652) (1984). If “[t]he fact that a judge’s impartiality might reasonably be questioned is sufficient for disqualification,” as cited in Isaacs, supra at 127-128, then surely it is sufficient as a preliminary for at least deferring to another judge the determination of that question. Accordingly, the order should be reversed and the case remanded for proceedings consistent with what is outlined here, as well as USCR 25.3 and 25.5.
I am authorized to state that Judge Sognier joins in this dissent.